Citation Nr: 1037448	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical and lumbar spine, claimed as polyarthralgias, to include 
as due to an undiagnosed illness.  

2.  Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD), from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to June 1995.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the RO which, in 
part, denied service connection for nonspecific multiple joint 
polyarthralgias and granted service connection for PTSD, and 
assigned a 50 percent evaluation.  By rating action in March 
2008, service connection for osteoarthritis of various joints, 
except the cervical and lumbar spine, was granted.  The Board 
remanded the issues on appeal for additional development in May 
2006 and October 2008.  

In a letter received in December 2008, the Veteran raised 
the additional issues of service connection for irritable 
bowel syndrome and chronic fatigue syndrome.  These claims 
have not been developed for appellate review and are not 
inextricably intertwined with the issues currently on 
appeal.  Accordingly, the issues are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The Veteran has degenerative joint disease of the cervical 
and lumbar spine which was not present in service or within one 
year of separation from service.  

3.  Since service connection was established, the Veteran's 
symptoms of PTSD are not shown to be productive of occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the cervical or 
lumbar spine due to disease or injury which was incurred in or 
aggravated by service nor may any such claimed disability be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2009).  

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.126, 
4.130, Part 4, including Diagnostic Codes 9411-9440 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in November 2001 was sent by VA to 
the Veteran in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additional notification 
of an amendment of VA regulations pertaining to undiagnosed 
illness was sent to the Veteran in May 2006, the claims were 
readjudicated, and a supplemental statement of the case (SSOC) 
was promulgated in May 2010.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  The Veteran thus has been notified of the 
information and evidence necessary to establish entitlement to 
the benefits he seeks.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records identified 
by him have been obtained and associated with the claims file.  
The Veteran was examined by VA on multiple occasions during the 
pendency of the appeal, and was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and arthritis is 
manifested to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a veteran who 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 
2006).  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 8-
98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A § 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).  

To qualify for compensation under above-indicated provisions, 
"Persian Gulf Veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  38 C.F.R. 
§ 3.317 (d)(1).  "Southwest Asia Theater of Operations" 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

Compensation shall not be paid under this section if: (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

Cervical & Lumbar Spine Disability

The Veteran contends that he has had chronic neck and low back 
pain since serving in Southwest Asia and believes that service 
connection should be established for a disability of the cervical 
and lumbar spine due to undiagnosed illness.  

The Veteran's DD Form 214 indicated that he served in Southwest 
Asia from December 26, 1990 to May 1, 1991.  His service awards 
included the Army Commendation Medal, Army Achievement Medal, the 
National Defense Service Medal, the Army Service Ribbon, the 
Overseas Service Ribbon, the Southwest Asia Service Medal with 
three Bronze Service Stars, and Kuwait Liberation Medal.  Based 
on the foregoing, the Board finds that the Veteran's service in 
the Southwest Asia Theater of Operations during the Persian Gulf 
War meets the definition of a "Persian Gulf veteran."  

Concerning the Veteran's claim based on an undiagnosed illness, 
VA x-ray studies in October 2007 revealed mild osteoarthritis of 
the cervical and lumbosacral spine.  Additional VA diagnostic 
studies (MRI's) in February 2008, revealed disc bulging at 
multiple levels of the cervical and lumbosacral spine.  The 
Veteran's neck and low back pain have not been attributed by any 
medical professional to a undiagnosed illness or a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome or fibromyalgia.  On the contrary, the October 
2007 VA examiner opined on the cause of the Veteran's neck and 
low back pain and attributed it to an identifiable age related 
disease process.  Another VA examiner in October 2009, opined 
that there was no evidence of fibromyalgia.  Since the Veteran's 
neck and low back pain have been attributed to a known diagnosis, 
there is no legal entitlement to consideration under the 
undiagnosed illness provisions.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Considering the Veteran's claim on a direct basis, there is no 
evidence of any complaints, treatment, abnormalities, or 
diagnosis of any neck or low back problems in service or until 
several years after discharge from service.  On a Report of 
Medical History for separation from service in September 1993, 
the Veteran specifically denied any lameness, arthritis, swollen 
or painful joints, or recurrent back pain, and no pertinent 
abnormalities were noted on examination at that time.  

At this point, the Board notes that the Veteran was sentenced to 
30 days of confinement for an alcohol related offense in 
September 1993, and remained on active duty status until May 
1995, pending additional Military judicial proceedings.  Other 
than a Command directed psychiatric evaluation in March 1995, the 
service treatment records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any neck or low back 
problems.  The records indicated that the Veteran did not 
participate in any military training or duty assignments, lived 
with his family, and was self-employed as a landscaper.  

Although the Veteran recently asserted that he injured his neck 
and back in service, he made no mention of any such problems on 
his original application for VA compensation benefits, received 
in September 1995, or when examined by VA in October 1995.  In 
fact, other than fatigue and occasional headaches, the Veteran 
specifically denied any other medical problems at that time.  

The first reported complaint of neck pain was on VA joint 
examination in October 1997.  At that time, the Veteran reported 
morning stiffness and joint pains in his shoulders, knees, hips, 
and neck.  He said that he owned his own lawn care service and 
that it was very physically demanding.  An examination at that 
time was entirely normal and the diagnosis was nonspecific 
polyarthralgias.  The examiner commented that he doubted that 
there was any auto-immune or rheumatic disease and that there was 
no evidence of inflammatory spondylo-arthropathy.  

On VA general examination in October 1997, the Veteran denied any 
prior history of joint pain, and said that he now had general 
aches and pains throughout the day, mostly occurring in the 
morning hours and gradually subsiding, and that it did not affect 
his daily activities.  

A VA outpatient note, dated in January 2001, showed that the 
Veteran was seen for neck pain from a motor vehicle accident in 
December 2000.  X-ray studies showed mild arthritis with 
straightening of the cervical neck consistent with spasm.  The 
assessment was neck spasm secondary to MVA.  

The first reported complaint of any low back problem was on a VA 
outpatient note, dated in January 2003.  At that time the Veteran 
reported a history of low back pain from an "old injury."  When 
examined by VA in April 2007, the Veteran complained of numbness 
in his legs, migraine headaches, and lower back and bilateral 
elbow pain, and said that he was injured when he fell onto the 
hatch of a tank during service.  No pertinent findings referable 
to the Veteran's neck or lower back were reported on examination.  

When examined by VA in October 2007, the Veteran reported that he 
developed low back pain "just after" his discharge from 
service.  X-ray studies revealed early discogenic disease and 
spondylosis at the C5-6 and C6-7 levels, and mild osteoarthritis 
of the lumbar spine.  The diagnoses was mild strain and 
osteoarthritis of the cervical and lumbar spine.  The examiner 
opined that the Veteran's neck and low back disabilities were 
less likely than not related to service and were most likely age 
related.  

When seen at a VA emergency room in January 2008, the Veteran 
reported a 12 year history of chronic neck and low back pain, and 
said that he had an injury in service and that he had problems 
ever since.  Subsequent MRI studies of the cervical and lumbar 
spine in February 2008, revealed mild to moderate degenerative 
joint disease with intervertebral disc bulging at all levels of 
the cervical and lumbar spine.  

When examined by VA in October 2009, the Veteran reported that 
his neck and low back pain began in service.  He reported that he 
was laid off from his job as a welder, but that he continued to 
rise early in the morning, helped his wife with the chores, mowed 
the law, washed his vehicles, and "goes all day."  He reported 
that he was recently hired as a salesman and had just started 
working.  The examiner indicated that there was no evidence of 
fibromyalgia, and opined that the Veteran's symptoms were due to 
degenerative joint disease.  The examiner commented that there 
were no abnormal physical findings or typical "tender points" 
characteristic of fibromyalgia.  

In this case, the Board finds the VA medical opinions persuasive, 
particularly the October 2007 opinion, as it was based on a 
thorough review of the record and included a discussion of all 
relevant facts.  The examiner offered a rational and plausible 
explanation for concluding that the Veteran's current neck and 
low back problems were age related, and was not related to 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Moreover the Veteran 
has presented no competent medical evidence to dispute the 
opinion.  Thus, the most probative evidence of record consists of 
the October 2007 VA opinion.  

While the Veteran is competent to describe his experiences in 
service, his current assertions that he has had chronic neck and 
low back problems since service is not only unsupported by any 
objective or contemporaneous evidence, but is inconsistent with 
the medical reports of record, and raises serious questions as to 
his ability to provide accurate and reliable information.  
Likewise, the Veteran's inconsistent and contradictory statements 
regarding the history of his neck and low back problems further 
undermines his credibility.  

As discussed above, the service records did not show any injury, 
complaints, treatment or abnormalities for any neck or low back 
problems in service or until several years after discharge from 
service.  The Veteran specifically denied any history of back or 
joint pains at the time of his service separation examination in 
1993, and made no mention of any neck or low back problems on his 
original claim for VA compensation benefits in September 1995, or 
when examined by VA in October 1995.  

The first complaint of any neck problems, described by the 
Veteran as morning stiffness was on VA examination in 1997.  At 
that time, the Veteran owned his own landscaping business and 
reported that it was a very physically demanding job.  In fact, 
the record shows that he has always been very active and worked 
in physically demanding jobs.  The first objective evidence of 
arthritis of the cervical spine was in December 2000; arthritis 
of the lumbar spine was first diagnosed in October 2007.  

While the Veteran believes that his current low back and neck 
disabilities are related to service, he has not presented any 
competent medical evidence to support that assertion.  Direct 
service connection requires a finding that there is a current 
disability that has a relationship with an injury or disease or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there was no credible contention or objective 
evidence of a neck or low back injury, or any related problems in 
service, no evidence of arthritis within one year of discharge 
from service, and no competent medical evidence that any current 
disability is related to service, the Board finds no basis for a 
favorable disposition of the Veteran's claim.  Accordingly, the 
appeal is denied.  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  Separate [staged] ratings may be 
assigned for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is awarded.  

Factual Background & Analysis

The Veteran contends, in essence, that his psychiatric symptoms 
are much more severe than is reflected in the 50 percent 
evaluation currently assigned for his PTSD.  He reports that he 
was divorced twice, has poor concentration, depression, and 
difficulty getting along with people, and believes that his 
disability warrants at least a 70 percent evaluation.  

The Veteran's complaints and the mental status findings on the 
four VA psychiatric examinations during the pendency of this 
appeal were not significantly different.  The Veteran reported 
chronic depression, hypervigilance, decreased concentration, 
intrusive thoughts, avoidance behavior, and emotional numbing.  
However, despite his reported symptoms, the Veteran courted and 
married his current wife with whom he reports a good 
relationship, took college courses and completed at least two 
certification programs while working full-time jobs, and has been 
gainfully employed almost continuously since his discharge from 
service.  Additionally, the VA examinations showed that the 
Veteran was consistently alert and well oriented, and his speech 
was always coherent and goal directed.  There was no evidence of 
gross cognitive impairment or any true suicidal or homicidal 
ideations.  The evidence shows that while the Veteran has some 
functional impairment, the overall affect of the symptomatology 
associated with his PTSD is not significantly disabling.  

On initial VA psychiatric examinations (two) in March 2003, the 
examiners provided a detailed discussion of all relevant facts, 
including the Veteran's complaints and his medical and 
occupational history.  The examiners included a detail analysis 
of the clinical findings on mental status examination, and 
offered a clear and concise assessment for the conclusions 
reached.  The Veteran reported that he was a fuel handler and 
driver during service, was involved in combat during Desert Storm 
and was awarded the Combat Infantry Badge (CIB), but was unable 
to give any specifics.  The Veteran reported nightmares and 
flashbacks of his experiences in service, and said that he was 
avoidant of others and had difficulty around groups.  He reported 
increased arousal in the form of tearfulness, irritability, 
insomnia, hypervigilance, and exaggerated startled response.  He 
feels depressed with isolation, anhedonia, and occasional 
feelings of helplessness and hopelessness, but denied any 
suicidal or homicidal ideations.  The Veteran reported that he 
believed that his first marriage ended in divorce partly because 
of his PTSD.  Parenthetically, the Board notes that when 
evaluated by VA psychiatric services in October 1995, the Veteran 
reported that his marital problems were due to the fact that when 
he returned home from service overseas, his first wife was eight 
months pregnant by another man.  

The mental status findings on the two VA examinations were 
essentially identical and showed that the Veteran was alert, well 
oriented, and cooperative.  His speech was normal in tone, rate, 
and volume and was goal directed.  His mood was depressed and 
anxious and his affect was mood congruent and tearful.  The 
Veteran was quite emotional throughout the interview.  He denied 
(and did not demonstrate) any formal thought process or content 
disorders, and his judgment and insight were appropriate.  His 
concentration was intact, and there was no evidence of delusions, 
hallucinations, or inappropriate behavior.  The Veteran was able 
to maintain the routine activities of daily living, and did not 
demonstrate any memory loss, ritualistic behavior or panic 
attacks.  The diagnosis was PTSD, and the examiners 
(independently) assigned a Global Assessment of Functioning (GAF) 
score of 60.  

On VA psychiatric examination in December 2003, the Veteran 
reported that his duty assignment during Desert Storm required 
him to "get out of his tank and go skewer civilians and military 
combatants," but was unable to give any specifics.  The Veteran 
reported that he did not see any friendly troops killed or 
injured but witnessed a lot of Iraqi's and Kuwaiti's killed by 
fire from his troops.  The Veteran reported that his intrusive 
thoughts had severely affected his social functioning resulting 
in the loss of his second marriage due to constant irritability 
and being argumentative.  Parenthetically, the Board notes that 
when seen by VA psychiatric services in April and May 2000, the 
Veteran reported that all of his marital problems in his second 
marriage were due to the fact that he had an affair shortly after 
they were married, and that his wife had just found out.  The 
Veteran described avoidance of social interaction and said that 
he rarely left home.  He also reported depressed mood, guilt, 
hopelessness, emotional numbing, detachment occasional panic 
attacks, and suicidal ideations, but without plan or intent.  

At that time, the Veteran was living with his girlfriend of one 
year, and reported that he had reestablished good relations with 
his ex-wives and his children.  He was employed at a hospital, 
but reported that prior to his current job, he was unable to 
maintain employment.  He reported that he owned his own 
landscaping business for 10 years but couldn't deal with 
customers or any financial situations and was unable to maintain 
the business.  

On mental status examination, the Veteran was casually dressed, 
alert, and well oriented.  He was pleasant and cooperative at all 
times, but appeared to be distressed and tearful at times when 
discussing details of his traumatic experiences.  His speech was 
normal in rate, tone and volume and was logical and goal 
directed.  The Veteran described his mood as angry, but could not 
identify any specific reason for being angry.  His affect was 
anxious with a constricted range of emotions, and he denied any 
homicidal ideations or auditory, visual, or tactile 
hallucinations.  There was no evidence of delusions or paranoia, 
and his insight and judgment were intact.  The Veteran reported 
suicidal thoughts, but denied any plan or intent.  The diagnosis 
was PTSD and the GAF score was 47.  

On the most recent VA psychiatric examination in May 2010, the 
Veteran reported that his medications helped keep him focused 
most of the time and described mild symptoms of depression two to 
three times a week, lasting from 30 to 45 minutes.  The Veteran 
reported that he completed a certification program for automotive 
technology in 2005, and a certificate program for marine joiner 
(construction) in 2009.  He reported that he was married to his 
third wife for five or six years and described his marriage in 
very positive terms.  He also reported that his relationship with 
his children was good, that he spends his leisure time with his 
family, and that he had three close friends.  The Veteran said 
that he was employed full-time at a dredging company and had not 
lost any time at work.  

On mental status examination, the Veteran was casually dressed, 
alert, and well oriented.  His speech was unremarkable, clear, 
spontaneous, and coherent, and his attitude was friendly and 
attentive.  His affect was full, his mood dysphoric, and his 
thought content and process was unremarkable.  There were no 
delusions, hallucinations, homicidal or suicidal ideations, 
inappropriate behavior, obsessive or ritualistic behavior, or 
panic attacks.  His impulse control was fair without a history of 
violence, and his memory was normal.  The examiner described the 
severity and duration of the Veteran's PTSD symptoms as generally 
mild.  The diagnosis was PTSD and the GAF score was 60.  The 
examiner commented that there was no significant negative change 
in the Veteran's occupational or social functioning since his 
last VA examination in 2003.  The Veteran was currently employed, 
has a good relationship with his wife and children, and has 
maintained three close friendships.  The examiner indicated that 
there were no deficiencies in the Veteran's judgment, thinking, 
family relations, work, mood or schooling, and no reduced 
reliability and productivity due to his PTSD.  The examiner 
opined that the Veteran's symptoms resulted in occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks, but with generally 
satisfactory functioning.  

The evidentiary record also included letters from the Veteran's 
wife and the secretary/treasurer of the welding company where the 
Veteran was employed in 2008, dated in November 2008.  The letter 
from his wife described the difficulties he has with depression 
and nightmares.  The employment letter indicated that the Veteran 
had problems concentrating at work and getting along with co-
workers, and together simply show that the Veteran is affected by 
symptoms on a daily basis.  

As indicated above, the Veteran's complaints and the clinical 
findings on mental status examinations during the pendency of 
this appeal were not materially different and showed that his 
overall disability picture was not significantly disabling.  
While the evidence shows reduced reliability and some problems 
with interpersonal relationships, the Veteran has a good 
relationship with his wife, children and former spouses, and 
spends his leisure time with his family.  He has a close 
relationship with several friends and works full-time.  

Although the VA examiner in December 2003 opined that the 
Veteran's PTSD symptoms were severe and offered a GAF score of 
47, it appears that the assessment was based primarily on the 
Veteran's description of past symptoms, rather than on the effect 
that his current symptoms have on his daily activities and 
occupation.  That is, while the Veteran reported that he had been 
unable to maintain employment prior to his current job, the 
record showed that he owned a landscaping business for 10 years 
and that he was taking classes at a local community college while 
operating his business in June 2003.  The Veteran also reported 
that he was hard on his children when they were young and that it 
strained their relationship.  However, he went on to report that 
he had reestablished a good relationship with his children and 
his ex-wives, and was currently working full-time.  

The Board also has some reservations as to the accuracy and 
reliability of the Veteran's reported history at that time.  
Specifically, the Veteran reported that he engaged in hand-to-
hand combat during Desert Storm.  However, his service personnel 
records show that his duty assignment while in Saudi Arabia was 
as a heavy vehicle operator supplying ammunition to various units 
in the battalion.  In a stressor statement received in September 
1999, the Veteran reported that he worked for a support unit 
delivering fuel and ammunition, chauffeured officers to meetings, 
and pulled guard duty.  The Veteran reported that he saw dead 
bodies and destroyed equipment, but did not report that he 
engaged in combat action with the enemy.  The Veteran also blamed 
the dissolution of his second marriage on his PTSD, whereas he 
previously reported that his marital problems were the result of 
his infidelity.  

In any event, the objective findings on mental status examination 
in December 2003 were essentially the same as those reported on 
the three other VA examinations in March 2003 and May 2010.  
Those findings did not show deficiencies in most areas, such as 
work, school, or family relations, or an inability to establish 
and maintain effective relationships.  

The Board has also reviewed the numerous VA outpatient reports of 
record.  While the Veteran was seen by VA for various maladies on 
numerous occasions, the records showed very few psychiatric 
sessions.  Most of the psychiatric notes do not include any 
actual findings or symptoms, and the few notes that did provide 
findings, were essentially the same as described on the VA 
examination reports discussed above.  

The Board also considered the statement by a VA physician in May 
2008, that he believed that the Veteran's symptoms warranted a 70 
percent rating or higher.  While the VA physician indicated that 
the Veteran's symptoms interfered with his ability to work and 
his marital, family, and social relationships, he did not offer a 
single example or point to any specific instance in which the 
Veteran's employment or social functioning was impaired beyond 
the degree contemplated by the evaluation currently assigned.  
The fact that the Veteran was working full-time while going to 
school in August 2008, suggests that any interference was 
minimal, at best.  (See August 2008 VA outpatient note).  
Further, a review of the physician's treatment notes do not 
reflect any additional complaints or findings then are described 
on the other medical reports discussed previously.  The Veteran's 
description of his marriage and his relationships with his family 
and friends on VA examinations in December 2003 and May 2010, are 
completely at odds with the examiner's negative assessment.  
Thus, the Board declines to assign any significant evidentiary 
weight to that opinion.  

It must be remembered that percentage ratings under VA 
compensation system are intended to compensate reductions in 
earning capacity as a result of the service-connected disability.  
38 C.F.R. § 4.1.  However, the regulations provide that a rating 
will not be assigned "solely on the basis of social 
impairment."  38 C.F.R. § 4.126(b).  

In this case, the Veteran's principal symptoms included 
depression, irritability, anxiety, and emotional numbness.  
However, despite his symptoms, the record showed that the Veteran 
has been employed essentially full-time since his discharge from 
service, including operating his own landscaping service for some 
10 years.  The Veteran attended community college part-time while 
running his business in 2003, and completed two certificate 
programs; one in 2005 and the other in 2009, also while 
maintaining full-time employment.  (See June 2003 and August 2008 
VA outpatient notes).  The Veteran met, courted, and married his 
current spouse, and reestablished good relationships with his 
children and two ex-wives; all during the pendency of this 
appeal.  

Moreover, there were no reported symptoms of impaired impulse 
control, disorientation, true suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment on any of the VA outpatient or 
examination reports of record.  The Veteran's thought processes 
were goal directed, logical, and coherent, and he displayed no 
evidence of a thought disorder or psychosis.  In short, the 
evidence of record does not show that the Veteran's 
symptomatology is reflective of the severity and persistence to 
warrant an evaluation in excess of 50 percent.  

The Board also notes that the Veteran was assigned GAF scores 
which ranged from 47 to 60 during the pendency of this appeal, 
including a score of 60 on three of the four VA examinations; the 
Board has already addressed why it does not find the GAF score on 
the fourth VA examination to be significantly probative.  The GAF 
score is an indicator of the examiner's assessment of the 
individual's overall functioning.  However, the Board is not 
required to assign a rating based merely on such score.  

While the Board has considered the degree of functioning as 
evidenced by the reported scale scores, they are but one factor 
for consideration in assigning a rating in this case.  A GAF 
score between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score between 51 and 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (5th. ed., 1994) (DSM-IV).  

In this regard, the Board notes that the Veteran's complaints and 
the findings reported on the outpatient notes and the December 
2003 VA examination that assigned the lower GAF scores, do not 
show any of the symptoms described for a GAF score below 50.  On 
the other hand, the Veteran's complaints and the findings on all 
of medical reports of record are consistent with the criteria for 
moderate impairment and reflect the Veteran's actual social and 
occupational functioning.  

In any event, the Board finds that when all of the evidence and 
findings of record are considered, including the degree of 
functioning as reflected by the reported scales, the Veteran has 
not been shown to have met the criteria for an evaluation in 
excess of 50 percent for PTSD.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in the 
rating criteria described above for a higher evaluation than 50 
percent.  38 C.F.R. § 4.130 (2009).  

In this case, the evidence as a whole does not suggest that the 
Veteran's PTSD symptoms are of such severity to warrant a rating 
in excess of 50 percent.  Accordingly, the Board concludes that 
the Veteran does not meet or nearly approximate the level of 
disability required for an evaluation in excess of 50 at anytime 
during the pendency of this appeal.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has acknowledged 
that the Board cannot assign an extraschedular rating in the 
first instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation when 
the issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  Accordingly, the Board has considered 
whether the case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2009).  

In this regard, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Veteran does not claim nor does the record 
show any periods of hospitalization for his PTSD, nor is there 
any objective evidence of marked interference with employment due 
solely to the service-connected disability.  In this case, the 
manifestations of the Veteran's disability are consistent with 
the schedular criteria, and there is no objective evidence that 
the manifestations of his disability are unusual or exceptional.  
In sum, there is no indication that the average industrial 
impairment from the Veteran's PTSD would be in excess of that 
contemplated by assigned evaluation.  Therefore, referral of this 
case for extraschedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  The record shows that the Veteran has been employed or 
in school during the appeal period and is currently employed 
full-time.  The record showed that the Veteran was reportedly 
laid off from a job as a welder in 2009, but obtained employment 
as a salesman, and now works for a dredging company.  As such, 
further consideration of a TDIU is not warranted.  


ORDER

Service connection for a disability of the cervical and lumbar 
spine, to include as due to an undiagnosed illness, is denied.  

An initial evaluation in excess of 50 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


